Exhibit 10.2

EMISPHERE TECHNOLOGIES, INC.

2007 STOCK AWARD AND INCENTIVE PLAN

     1.   Purpose. The purpose of this 2007 Stock Award and Incentive Plan (the
"Plan") is to aid Emisphere Technologies, Inc., a Delaware corporation (together
with its successors and assigns, the "Company"), in attracting, retaining,
motivating and rewarding employees, non-employee directors, and other service
providers of the Company or its subsidiaries or affiliates, to provide for
equitable and competitive compensation opportunities, to recognize individual
contributions and reward achievement of Company goals, and promote the creation
of long-term value for stockholders by closely aligning the interests of
Participants with those of stockholders. The Plan authorizes the Company to
issue stock-based and cash-based incentives to Participants.

     2.   Definitions. In addition to the terms defined in Section 1 above and
elsewhere in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:

          (a)     "Annual Limit" shall have the meaning specified in Section
5(b).

          (b)     "Award" means any Option, SAR, Restricted Stock, Deferred
Stock, Stock granted as a bonus or in lieu of another award, Dividend
Equivalent, Other Stock-Based Award, Performance Award, together with any
related right or interest, granted to a Participant under the Plan.

          (c)     "Beneficiary" means the legal representatives of the
Participant's estate entitled by will or the laws of descent and distribution to
receive the benefits under a Participant's Award upon a Participant's death,
provided that, if and to the extent authorized by the Committee, a Participant
may be permitted to designate a Beneficiary, in which case the "Beneficiary"
instead will be the person, persons, trust or trusts (if any are then surviving)
which have been designated by the Participant in his or her most recent written
and duly filed beneficiary designation to receive the benefits specified under
the Participant's Award upon such Participant's death. Unless otherwise
determined by the Committee, any designation of a Beneficiary other than a
Participant's spouse shall be subject to the written consent of such spouse.

          (d)     "Board" means the Company's Board of Directors.

          (e)     "Code" means the Internal Revenue Code of 1986, as amended.
References to any provision of the Code or regulation thereunder shall include
any successor provisions and regulations, and reference to regulations includes
any applicable guidance or pronouncement of the Department of the Treasury and
Internal Revenue Service.

          (f)     "Committee" means the Compensation Committee of the Board, the
composition and governance of which is established in the Committee's Charter as
approved from time to time by the Board and subject to other corporate
governance documents of the Company. No action of the Committee shall be void or
deemed to be without authority due to the failure of any member, at the time the
action was taken, to meet any qualification standard set forth in the Committee
Charter or this Plan. The full Board may perform any function of the Committee
hereunder (except to the extent limited under applicable Nasdaq Marketplace
Rules), in which case the term "Committee" shall refer to the Board.

          (g)     "Covered Employee" means an Eligible Person who is a Covered
Employee as specified in Section 10(j).

          (h)     "Deferred Stock" means a right, granted under this Plan, to
receive Stock or other Awards or a combination thereof at the end of a specified
deferral period.

          (i)     "Dividend Equivalent" means a right, granted under this Plan,
to receive cash, Stock, other Awards or other property equal in value to all or
a specified portion of the dividends paid with respect to a specified number of
shares of Stock.

          (j)     "Effective Date" means the effective date specified in Section
10(p).

          (k)     "Eligible Person" has the meaning specified in Section 5.

--------------------------------------------------------------------------------

          (l)     "Exchange Act" means the Securities Exchange Act of 1934, as
amended. References to any provision of the Exchange Act or rule (including a
proposed rule) thereunder shall include any successor provisions and rules.

          (m)     "Fair Market Value" means the fair market value of Stock,
Awards or other property as determined in good faith by the Committee or under
procedures established by the Committee. Unless otherwise determined by the
Committee, the Fair Market Value of Stock on a given day shall be the closing
sales price per share for such Stock (or the average of the closing bid and
asked price, if no sales were reported) as quoted on such exchange or system for
the on the date of issuance, as reported in The Wall Street Journal or such
other source as the Plan administrator deems reliable. Fair Market Value
relating to the exercise price or base price of any Non-409A Option or SAR and
relating to the market value of Stock measured at the time of exercise shall
conform to requirements under Code Section 409A.

          (n)     "409A Awards" means Awards that constitute a deferral of
compensation under Code Section 409A and regulations thereunder. "Non-409A
Awards" means Awards other than 409A Awards. Although the Committee retains
authority under the Plan to grant Options, SARs and Restricted Stock on terms
that will qualify those Awards as 409A Awards, Options, SARs, and Restricted
Stock are intended to be Non-409A Awards unless otherwise expressly specified by
the Committee.

          (o)     "Incentive Stock Option" or "ISO" means any Option designated
as an incentive stock option within the meaning of Code Section 422 and
qualifying thereunder.

          (p)     "Option" means a right to purchase Stock granted under Section
6(b).

          (q)     "Other Stock-Based Awards" means Awards granted to a
Participant under Section 6(h).

          (r)     "Participant" means a person who has been granted an Award
under the Plan which remains outstanding, including a person who is no longer an
Eligible Person.

          (s)     "Performance Award" means a conditional right, granted to a
Participant under Sections 6(i) or 7, to receive cash, Stock or other Awards or
payments.

          (t)     “Preexisting Plans” mean the Company’s 2000 Stock Option Plan
and Stock Incentive Plan for Outside Directors.

          (u)     "Restricted Stock" means Stock granted under this Plan which
is subject to certain restrictions on transferability and to a substantial risk
of forfeiture.

          (v)     "Stock" means the Company's Common Stock, par value $ .01 per
share and any other equity securities of the Company that may be substituted or
resubstituted for Stock pursuant to Section 10(c).

          (w)     "Stock Appreciation Rights" or "SAR" means a right granted to
a Participant under Section 6(c).

     3.   Administration.

          (a)     Authority of the Committee. The Plan shall be administered by
the Committee, which shall have full and final authority, in each case subject
to and consistent with the provisions of the Plan, to select Eligible Persons to
become Participants; to grant Awards; to determine the type and number of
Awards, the number and class of shares of Stock to which an Award may relate,
the dates on which Awards may be exercised and on which the risk of forfeiture
or deferral period relating to Awards shall lapse or terminate, the acceleration
of any such dates (including in connection with a change in control of the
Company), the expiration date of any Award, whether, to what extent, and under
what circumstances an Award may be settled, or the exercise price of an Award
may be paid, in cash, Stock, other Awards, or other property, and other terms
and conditions of, and all other matters relating to, Awards; to prescribe
documents evidencing or setting terms of Awards (such Award documents need not
be identical for each Participant or each Award), amendments thereto, and rules
and regulations for the administration of the Plan and amendments thereto; to
construe and interpret the Plan and Award documents and correct defects, supply
omissions or reconcile inconsistencies therein; and to make all other decisions
and determinations as the Committee may deem necessary or advisable for the
administration of the Plan. Decisions of the Committee with respect to the
administration and interpretation of the Plan shall be final, conclusive, and
binding upon all persons interested in the Plan, including Participants,
Beneficiaries, transferees under Section 10(b) and other persons claiming rights
from or through a Participant, and stockholders. The foregoing notwithstanding,
the Board shall perform the functions of the Committee for purposes of granting
Awards under the Plan to non-employee directors (the functions of the Committee
with respect to other aspects of non-employee director awards is not exclusive
to the Board, however).

--------------------------------------------------------------------------------

          (b)     Manner of Exercise of Committee Authority. The express grant
of any specific power to the Committee, and the taking of any action by the
Committee, shall not be construed as limiting any power or authority of the
Committee. The Committee may act through subcommittees, including for purposes
of perfecting exemptions under Rule 16b-3 or qualifying Awards under Code
Section 162(m) as performance-based compensation, in which case the subcommittee
shall be subject to and have authority under the charter applicable to the
Committee, and the acts of the subcommittee shall be deemed to be acts of the
Committee hereunder. The Committee may delegate to one or more officers or
managers of the Company or any subsidiary or affiliate, or committees thereof,
the authority, subject to such terms as the Committee shall determine, to
perform such functions, including administrative functions, as the Committee may
determine, to the extent that such delegation (i) will not result in the loss of
an exemption under Rule 16b-3(d) for Awards granted to Participants subject to
Section 16 of the Exchange Act in respect of the Company, (ii) will not cause
Awards intended to qualify as "performance-based compensation" under Code
Section 162(m) will fail to so qualify, and (iii) will not result in a
related-party transaction with an executive officer required to be disclosed
under Item 404(a) of Regulation S-K under the Exchange Act, and (iv) is
permitted under Section 157 and other applicable provisions of the Delaware
General Corporation Law.

          (c)     Limitation of Liability. The Committee and each member
thereof, and any person acting pursuant to authority delegated by the Committee,
shall be entitled, in good faith, to rely or act upon any report or other
information furnished by any executive officer, other officer or employee of the
Company or a subsidiary or affiliate, the Company's independent auditors,
consultants or any other agents assisting in the administration of the Plan.
Members of the Committee, any person acting pursuant to authority delegated by
the Committee, and any officer or employee of the Company or a subsidiary or
affiliate acting at the direction or on behalf of the Committee or a delegee
shall not be personally liable for any action or determination taken or made in
good faith with respect to the Plan, and shall, to the extent permitted by law,
be fully indemnified and protected by the Company with respect to any such
action or determination.

     4.   Stock Subject To Plan.

          (a)     Overall Number of Shares Available for Delivery. Subject to
adjustment as provided in Section 10(c), the total number of shares of Stock
reserved and available for delivery in connection with Awards under the Plan
shall be (i) two million five hundred thousand (2,500,000) shares of Stock plus
(ii) seven hundred sixty-five thousand five hundred sixty two (765,562) shares
of stock, the number of shares that, immediately before the Effective Date,
remain available for new awards under the Preexisting Plans (or, in the case of
the Stock Incentive Plan for Outside Directors, remained available immediately
prior to that plan’s expiration on January 29, 2007) and become available in
accordance with Section 4(b) after the Effective Date; provided, however, that
the total number of shares of Stock with respect to which ISOs may be granted
shall not exceed the number specified in clause (i) above. Any shares of Stock
delivered under the Plan shall consist of authorized and unissued shares or
treasury shares.

          (b)     Share Counting Rules. The Committee may adopt reasonable
counting procedures to ensure appropriate counting, avoid double counting (as,
for example, in the case of tandem or substitute awards) and make adjustments in
accordance with this Section 4(b). Shares shall be counted against those
reserved to the extent such shares have been delivered and are no longer subject
to a risk of forfeiture. Accordingly, (i) to the extent that an Award under the
Plan or an award under the 2000 Stock Option Plan is canceled, expired,
forfeited, settled in cash, settled by delivery of fewer shares than the number
underlying the Award or award, or otherwise terminated without delivery of
shares to the Participant, the shares retained by or returned to the Company
will not be deemed to have been delivered under the Plan, and will be available
for Awards under the Plan; and (ii) shares that are withheld from such an Award
or award or separately surrendered by the Participant in payment of the exercise
price or taxes relating to such an Award or award shall be deemed to constitute
shares not delivered and will be available under the Plan. The Committee may
determine that Awards may be outstanding that relate to more shares than the
aggregate remaining available under the Plan so long as Awards will not in fact
result in delivery and vesting of shares in excess of the number then available
under the Plan. In addition, in the case of any Award granted in assumption of
or in substitution for an award of a company or business acquired by the Company
or a subsidiary or affiliate or with which the Company or a subsidiary or
affiliate combines, shares delivered or deliverable in connection with such
assumed or substitute Award shall not be counted against the number of shares
reserved under the Plan.

--------------------------------------------------------------------------------

     5.   Eligibility; Per-Person Award Limitations.

          (a)     Eligibility. Awards may be granted under the Plan only to
Eligible Persons. For purposes of the Plan, an "Eligible Person" means (i) an
employee of the Company or any subsidiary or affiliate, including any executive
officer or employee director of the Company or a subsidiary or affiliate, (ii)
any person who has been offered employment by the Company or a subsidiary or
affiliate, provided that such prospective employee may not receive any payment
or exercise any right relating to an Award until such person has commenced
employment with the Company or a subsidiary or affiliate, (iii) any non-employee
director of the Company, and (iv) any person who provides substantial services
to the Company or a subsidiary or affiliate. An employee on leave of absence may
be considered as still in the employ of the Company or a subsidiary or affiliate
for purposes of eligibility for participation in the Plan. For purposes of the
Plan, a joint venture in which the Company or a subsidiary has a substantial
direct or indirect equity investment shall be deemed an affiliate, if so
determined by the Committee. Holders of awards granted by a company or business
acquired by the Company or a subsidiary or affiliate, or with which the Company
or a subsidiary or affiliate combines, are eligible for grants of substitute
awards granted in assumption of or in substitution for such outstanding awards
previously granted under the Plan in connection with such acquisition or
combination transaction.

          (b)     Per-Person Award Limitations. In each calendar year during any
part of which the Plan is in effect, an Eligible Person may be granted Awards
intended to qualify as "performance-based compensation" under Code Section
162(m) under the Plan relating to up to his or her Annual Limit. A Participant's
Annual Limit, in any year during any part of which the Participant is then
eligible under the Plan, shall equal 1.5 million shares plus the amount of the
Participant's unused Annual Limit relating to the same type of Award as of the
close of the previous year, subject to adjustment as provided in Section 10(c).
In the case of an Award which is not valued in a way in which the limitation set
forth in the preceding sentence would operate as an effective limitation
satisfying applicable law (including Treasury Regulation 1.162-27(e)(4)), an
Eligible Person may not be granted Awards authorizing the earning during any
calendar year of an amount that exceeds the Eligible Person's Annual Limit,
which for this purpose shall equal $3.0 million plus the amount of the Eligible
Person's unused cash Annual Limit as of the close of the previous year (this
limitation is separate and not affected by the number of Awards granted during
such calendar year subject to the limitation in the preceding sentence). For
this purpose, (i) "earning" means satisfying performance conditions so that an
amount becomes payable, without regard to whether it is to be paid currently or
on a deferred basis or continues to be subject to any service requirement or
other non-performance condition, (ii) a Participant's Annual Limit is used to
the extent an amount or number of shares may be potentially earned or paid under
an Award, regardless of whether such amount or shares are in fact earned or
paid, and (iii) the Annual Limit applies to Dividend Equivalents under Section
6(g) only if such Dividend Equivalents are granted separately from and not as a
feature of another Award.

     6.   Specific Terms of Awards.

          (a)     General. Awards may be granted on the terms and conditions set
forth in this Section 6. In addition, the Committee may impose on any Award or
the exercise thereof, at the date of grant or thereafter (subject to Sections
10(e) and 10(k)), such additional terms and conditions, not inconsistent with
the provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service by the Participant and terms permitting a Participant to make elections
relating to his or her Award. The Committee shall retain full power and
discretion with respect to any term or condition of an Award that is not
mandatory under the Plan, subject to Section 10(k) and the terms of the Award
agreement. The Committee shall require the payment of lawful consideration for
an Award to the extent necessary to satisfy the requirements of the Delaware
General Corporation Law, and may otherwise require payment of consideration for
an Award except as limited by the Plan.

          (b)     Options. The Committee is authorized to grant Options to
Participants on the following terms and conditions:

     (i)     Exercise Price. The exercise price per share of Stock purchasable
under an Option (including both ISOs and non-qualified Options) shall be
determined by the Committee, provided that such exercise price shall be not less
than the Fair Market Value of a share of Stock on the date of grant of such
Option, subject to Section 8(a). Notwithstanding the foregoing, any substitute
award granted in assumption of or in substitution for an outstanding award
granted by a company or business acquired by the Company or a subsidiary or
affiliate, or with which the Company or a subsidiary or affiliate combines may
be granted with an exercise price per share of Stock other than as required
above. No adjustment will be made for a dividend or other right for which the
record date is prior to the date on which the stock is issued, except as
provided in Section 10(c) of the Plan.

--------------------------------------------------------------------------------

     (ii)     Option Term; Time and Method of Exercise. The Committee shall
determine the term of each Option, provided that in no event shall the term of
any Option exceed a period of ten years from the date of grant. The Committee
shall determine the time or times at which or the circumstances under which an
Option may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the methods by which such
exercise price may be paid or deemed to be paid and the form of such payment
(subject to Sections 10(j) and 10(k)), including, without limitation, cash,
Stock (including by withholding Stock deliverable upon exercise), other Awards
or awards granted under other plans of the Company or any subsidiary or
affiliate, or other property (including through broker-assisted "cashless
exercise" arrangements, to the extent permitted by applicable law), and the
methods by or forms in which Stock will be delivered or deemed to be delivered
in satisfaction of Options to Participants (including, in the case of 409A
Awards, deferred delivery of shares subject to the Option, as mandated by the
Committee, with such deferred shares subject to any vesting, forfeiture or other
terms as the Committee may specify).

     (iii)     ISOs. The terms of any ISO granted under the Plan shall comply in
all respects with the provisions of Code Section 422.

          (c)     Stock Appreciation Rights. The Committee is authorized to
grant SARs to Participants on the following terms and conditions:

     (i)     Right to Payment. An SAR shall confer on the Participant to whom it
is granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price of the SAR as determined by the Committee. The grant price of each SAR
shall be not less than the Fair Market Value of a share of Stock on the date of
grant of such SAR.

     (ii)     Other Terms. The Committee shall determine the term of each SAR,
provided that in no event shall the term of an SAR exceed a period of ten years
from the date of grant. The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a SAR
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the method of exercise,
method of settlement, form of consideration payable in settlement, method by or
forms in which Stock will be delivered or deemed to be delivered to
Participants, whether or not a SAR shall be free-standing or in tandem or
combination with any other Award, and whether or not the SAR will be a 409A
Award or Non-409A Award. The Committee may require that an outstanding Option be
exchanged for an SAR exercisable for Stock having vesting, expiration, and other
terms substantially the same as the Option, so long as such exchange will not
result in additional accounting expense to the Company.

          (d)     Restricted Stock. The Committee is authorized to grant
Restricted Stock to Participants on the following terms and conditions:

     (i)     Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter. Except to the extent
restricted under the terms of the Plan and any Award document relating to the
Restricted Stock, a Participant granted Restricted Stock shall have all of the
rights of a stockholder, including the right to vote the Restricted Stock and
the right to receive dividends thereon (subject to any mandatory reinvestment or
other requirement imposed by the Committee).

     (ii)     Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Committee may provide, by rule
or regulation or in any Award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will
lapse in whole or in part, including in the event of terminations resulting from
specified causes.

     (iii)     Certificates for Stock. Restricted Stock granted under the Plan
may be evidenced in such manner as the Committee shall determine. If
certificates representing Restricted Stock are registered in the name of the
Participant, the Committee may require that such certificates bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, and that the Participant deliver a stock power to the
Company, endorsed in blank, relating to the Restricted Stock.

--------------------------------------------------------------------------------

     (iv)     Dividends and Splits. As a condition to the grant of an Award of
Restricted Stock, the Committee may require that any dividends paid on a share
of Restricted Stock shall be either (A) paid with respect to such Restricted
Stock at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates, or (C) deferred as to payment,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in shares of Deferred Stock, other Awards or other investment
vehicles, subject to such terms as the Committee shall determine or permit a
Participant to elect. Unless otherwise determined by the Committee, Stock
distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.

          (e)     Deferred Stock. The Committee is authorized to grant Deferred
Stock to Participants, subject to the following terms and conditions:

     (i)     Award and Restrictions. Issuance of Stock will occur upon
expiration of the deferral period specified for an Award of Deferred Stock by
the Committee (or, if permitted by the Committee, as elected by the
Participant). In addition, Deferred Stock shall be subject to such restrictions
on transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose, which restrictions may lapse at the expiration of the
deferral period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, and under such other circumstances as
the Committee may determine at the date of grant or thereafter. Deferred Stock
may be satisfied by delivery of Stock, other Awards, or a combination thereof
(subject to Section 10(k)), as determined by the Committee at the date of grant
or thereafter.

     (ii)     Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable deferral period or
portion thereof to which forfeiture conditions apply (as provided in the Award
document evidencing the Deferred Stock), all Deferred Stock that is at that time
subject to such forfeiture conditions shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any Award document, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Stock will lapse in whole or in part, including in the
event of terminations resulting from specified causes. Deferred Stock subject to
a risk of forfeiture may be called "restricted stock units" or otherwise
designated by the Committee.

     (iii)     Dividend Equivalents. Unless otherwise determined by the
Committee, Dividend Equivalents on the specified number of shares of Stock
covered by an Award of Deferred Stock shall be either (A) paid with respect to
such Deferred Stock at the dividend payment date in cash or in shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) deferred with respect to such Deferred Stock, either as a cash
deferral or with the amount or value thereof automatically deemed reinvested in
additional Deferred Stock, other Awards or other investment vehicles having a
Fair Market Value equal to the amount of such dividends, as the Committee shall
determine or permit a Participant to elect.

          (f)     Bonus Stock and Awards in Lieu of Obligations. The Committee
is authorized to grant to Participants Stock as a bonus, or to grant Stock or
other Awards in lieu of obligations of the Company or a subsidiary or affiliate
to pay cash or deliver other property under the Plan or under other plans or
compensatory arrangements, subject to such terms as shall be determined by the
Committee.

          (g)     Dividend Equivalents. The Committee is authorized to grant
Dividend Equivalents to a Participant, which may be awarded on a free-standing
basis or in connection with another Award. The Committee may provide that
Dividend Equivalents shall be paid or distributed when accrued or shall be
deemed to have been reinvested in additional Stock, Awards, or other investment
vehicles, and subject to restrictions on transferability, risks of forfeiture
and such other terms as the Committee may specify.

--------------------------------------------------------------------------------

          (h)     Other Stock-Based Awards. The Committee is authorized, subject
to limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock or factors that may influence
the value of Stock, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Stock, purchase
rights for Stock, Awards with value and payment contingent upon performance of
the Company or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to the book value of Stock or the
value of securities of or the performance of specified subsidiaries or
affiliates or other business units. The Committee shall determine the terms and
conditions of such Awards. Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, notes, or other
property, as the Committee shall determine. Cash awards, as an element of or
supplement to any other Award under the Plan, may also be granted pursuant to
this Section 6(h).

          (i)     Performance Awards. Performance Awards, denominated in cash or
in Stock or other Awards, may be granted by the Committee in accordance with
Section 7.

     7.   Performance Awards.

          (a)     Performance Awards Generally. Performance Awards may be
denominated as a cash amount, number of shares of Stock, or specified number of
other Awards (or a combination) which may be earned upon achievement or
satisfaction of performance conditions specified by the Committee. In addition,
the Committee may specify that any other Award shall constitute a Performance
Award by conditioning the right of a Participant to exercise the Award or have
it settled, and the timing thereof, upon achievement or satisfaction of such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as limited under Sections 7(b) and 7(c) in the
case of a Performance Award intended to qualify as "performance-based
compensation" under Code Section 162(m).

          (b)     Performance Awards Granted to Covered Employees. If the
Committee determines that a Performance Award to be granted to an Eligible
Person who is designated by the Committee as likely to be a Covered Employee
should qualify as "performance-based compensation" for purposes of Code Section
162(m), the grant, exercise and/or settlement of such Performance Award shall be
contingent upon achievement of a preestablished performance goal and other terms
set forth in this Section 7(b).

     (i)     Performance Goal Generally. The performance goal for such
Performance Awards shall consist of one or more business criteria and a targeted
level or levels of performance with respect to each of such criteria, as
specified by the Committee consistent with this Section 7(b). The performance
goal shall be objective and shall otherwise meet the requirements of Code
Section 162(m) and regulations thereunder, including the requirement that the
level or levels of performance targeted by the Committee result in the
achievement of performance goals being "substantially uncertain." The Committee
may determine that such Performance Awards shall be granted, exercised and/or
settled upon achievement of any one performance goal or that two or more of the
performance goals must be achieved as a condition to grant, exercise and/or
settlement of such Performance Awards. Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.

     (ii)     Business Criteria. One or more of the following business criteria
for the Company, on a consolidated basis, and/or for specified subsidiaries or
affiliates or other business units of the Company shall be used by the Committee
in establishing performance goals for such Performance Awards: (1) gross revenue
or sales measures; (2) operating income, earnings from operations, earnings
before or after taxes, earnings before or after interest, depreciation,
amortization, or extraordinary or special items, (3) net income or net income
per common share (basic or diluted); (4) return on assets, return on investment,
return on capital, or return on equity; (5) cash flow, free cash flow, cash flow
return on investment, or net cash provided by operations; (6) interest expense
after taxes; (7) economic profit or value created; (8) operating margin; (9)
stock price or total stockholder return; and (10) implementation, completion or
attainment of measurable objectives with respect to research, development,
products or projects, production volume levels, acquisitions and divestitures of
subsidiaries, affiliates, joint ventures or other assets, market penetration,
total market capitalization and enterprise value, business retention, new
product generation, cost controls and targets (including cost of capital),
customer satisfaction, employee satisfaction, agency ratings, management of
employment practices and employee benefits, supervision of litigation and
information technology, implementation of business process controls, and
recruiting and retaining personnel. The targeted level or levels of performance
with respect to such business criteria may be established at such levels and in
such terms as the Committee may determine, in its discretion, including in
absolute terms, as a goal relative to performance in prior periods, or as a goal
compared to the performance of one or more comparable companies or an index
covering multiple companies.

--------------------------------------------------------------------------------

     (iii)     Performance Period; Timing for Establishing Performance Goals.
Achievement of performance goals in respect of such Performance Awards shall be
measured over a performance period of up to one year or more than one year, as
specified by the Committee. A performance goal shall be established not later
than the earlier of (A) 90 days after the beginning of any performance period
applicable to such Performance Award or (B) the time 25% of such performance
period has elapsed.

     (iv)     Performance Award Pool. The Committee may establish a Performance
Award pool, which shall be an unfunded pool, for purposes of measuring
performance of the Company in connection with Performance Awards. The amount of
such Performance Award pool shall be based upon the achievement of a performance
goal or goals based on one or more of the business criteria set forth in Section
7(b)(ii) during the given performance period, as specified by the Committee in
accordance with Section 7(b)(iv). The Committee may specify the amount of the
Performance Award pool as a percentage of any of such business criteria, a
percentage thereof in excess of a threshold amount, or as another amount which
need not bear a strictly mathematical relationship to such business criteria.

     (v)     Settlement of Performance Awards; Other Terms. Settlement of
Performance Awards shall be in cash, Stock, other Awards or other property, in
the discretion of the Committee. The Committee may, in its discretion, increase
or reduce the amount of a settlement otherwise to be made in connection with
such Performance Awards, but may not exercise discretion to increase any such
amount payable to a Covered Employee in respect of a Performance Award subject
to this Section 7(b) beyond the level of payment authorized for achievement of
the performance goal specified under this Section 7(b) based on the actual level
of achievement of such goal. Any settlement which changes the form of payment
from that originally specified shall be implemented in a manner such that the
Performance Award and other related Awards do not, solely for that reason, fail
to qualify as "performance-based compensation" for purposes of Code Section
162(m). The Committee shall specify the circumstances in which such Performance
Awards shall be paid or forfeited in the event of termination of employment by
the Participant or other event (including a change in control) prior to the end
of a performance period or settlement of such Performance Awards.

          (c)     Written Determinations. Determinations by the Committee as to
the establishment of performance goals, the amount potentially payable in
respect of Performance Awards, the level of actual achievement of the specified
performance goals relating to Performance Awards, and the amount of any final
Performance Award shall be recorded in writing in the case of Performance Awards
intended to qualify under Section 162(m). Specifically, the Committee shall
certify in writing, in a manner conforming to applicable regulations under
Section 162(m), prior to settlement of each such Award granted to a Covered
Employee, that the performance objective relating to the Performance Award and
other material terms of the Award upon which settlement of the Award was
conditioned have been satisfied.

     8.   Certain Provisions Applicable To Awards.

          (a)     Stand-Alone, Additional, Tandem, and Substitute Awards. Awards
granted under the Plan may, in the discretion of the Committee, be granted
either alone or in addition to, in tandem with, or in substitution or exchange
for, any other Award or any award granted under another plan of the Company, any
subsidiary or affiliate, or any business entity to be acquired by the Company or
a subsidiary or affiliate, or any other right of a Participant to receive
payment from the Company or any subsidiary or affiliate; provided, however, that
a 409A Award may not be granted in tandem with a Non-409A Award and any
substitution or exchange shall be subject to the restriction on repricing under
Section 10(e). Awards granted in addition to or in tandem with other Awards or
awards may be granted either as of the same time as or a different time from the
grant of such other Awards or awards. Subject to Sections 10(j) and (k) and
subject to the restriction on repricing under Section 10(e), the Committee may
determine that, in granting a new Award, the in-the-money value or fair value of
any surrendered Award or award or the value of any other right to payment
surrendered by the Participant may be applied to the purchase of any other
Award.

          (b)     Term of Awards. The term of each Award shall be for such
period as may be determined by the Committee, subject to the express limitations
set forth in Sections 6(b)(ii), 6(c)(ii) and 8 or elsewhere in the Plan.

--------------------------------------------------------------------------------

          (c)     Form and Timing of Payment under Awards; Deferrals. Subject to
the terms of the Plan (including Section 10(k)) and any applicable Award
document, payments to be made by the Company or a subsidiary or affiliate upon
the exercise of an Option or other Award or settlement of an Award may be made
in such forms as the Committee shall determine, including, without limitation,
cash, Stock, other Awards or other property, and may be made in a single payment
or transfer, in installments, or on a deferred basis. The settlement of any
Award may be accelerated, and cash paid in lieu of Stock in connection with such
settlement, in the discretion of the Committee or upon occurrence of one or more
specified events, subject to Sections 10(j) and (k). Subject to Section 10(k),
installment or deferred payments may be required by the Committee (subject to
Section 10(e)) or permitted at the election of the Participant on terms and
conditions established by the Committee. Payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of Dividend
Equivalents or other amounts in respect of installment or deferred payments
denominated in Stock. In the case of any 409A Award that is vested and no longer
subject to a risk of forfeiture (within the meaning of Code Section 83), such
Award will be distributed to the Participant, upon application of the
Participant, if the Participant has had an unforeseeable emergency within the
meaning of Code Sections 409A(a)(2)(A)(vi) and 409A(a)(2)(B)(ii), in accordance
with Section 409A(a)(2)(B)(ii).

     9.   Additional Award Forfeiture Provisions.

     The Committee may condition a Participant’s right to receive a grant of an
Award, to exercise the Award, to retain cash, Stock, other Awards, or other
property acquired in connection with an Award, or to retain the profit or gain
realized by a Participant in connection with an Award, including cash or other
proceeds received upon sale of Stock acquired in connection with an Award, upon
compliance by the Participant with specified conditions relating to
non-competition, confidentiality of information relating to or possessed by the
Company, non-solicitation of customers, suppliers, and employees of the Company,
cooperation in litigation, non-disparagement of the Company and its subsidiaries
and affiliates and the officers, directors and affiliates of the Company and its
subsidiaries and affiliates, and other restrictions upon or covenants of the
Participant, including during specified periods following termination of
employment or service to the Company, or upon compliance with a requirement that
Company financial statements not be restated due to a material failure to comply
with an applicable financial reporting requirement. Accordingly, an Award may
include terms providing for a “clawback” or forfeiture from the Participant of
the profit or gain realized by a Participant in connection with an Award,
including cash or other proceeds received upon sale of Stock acquired in
connection with an Award.

     10.   General Provisions.

          (a)     Compliance with Legal and Other Requirements. The Company may,
to the extent deemed necessary or advisable by the Committee and subject to
Section 10(k), postpone the issuance or delivery of Stock or payment of other
benefits under any Award until completion of such registration or qualification
of such Stock or other required action under any federal or state law, rule or
regulation, listing or other required action with respect to any stock exchange
or automated quotation system upon which the Stock or other securities of the
Company are listed or quoted, or compliance with any other obligation of the
Company, as the Committee may consider appropriate, and may require any
Participant to make such representations, furnish such information and comply
with or be subject to such other conditions as it may consider appropriate in
connection with the issuance or delivery of Stock or payment of other benefits
in compliance with applicable laws, rules, and regulations, listing
requirements, or other obligations.

          (b)     Limits on Transferability; Beneficiaries. No Award or other
right or interest of a Participant under the Plan shall be pledged, hypothecated
or otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary or affiliate
thereof), or assigned or transferred by such Participant otherwise than by will
or the laws of descent and distribution or to a Beneficiary upon the death of a
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than ISOs and SARs in tandem therewith) may be transferred to one or more
transferees during the lifetime of the Participant for purposes of
estate-planning, and may be exercised by such transferees in accordance with the
terms of such Award, but only if and to the extent such transfers are permitted
by the Committee and the Committee has determined that there will be no transfer
of the Award to a third party for value, and subject to any terms and conditions
which the Committee may impose thereon (which may include limitations the
Committee may deem appropriate in order that offers and sales under the Plan
will meet applicable requirements of registration forms under the Securities Act
of 1933 specified by the Securities and Exchange Commission). A Beneficiary,
transferee, or other person claiming any rights under the Plan from or through
any Participant shall be subject to all terms and conditions of the Plan and any
Award document applicable to such Participant, except as otherwise determined by
the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.

--------------------------------------------------------------------------------

          (c)     Adjustments. In the event that any large, special and
non-recurring dividend or other distribution (whether in the form of cash or
property other than Stock), recapitalization, forward or reverse split, Stock
dividend, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, liquidation, dissolution or other similar corporate
transaction or event affects the Stock, then the Committee shall, in an
equitable manner as determined by the Committee, adjust any or all of (i) the
number and kind of shares of Stock which may be delivered in connection with
Awards granted thereafter, including the number of shares available under
Section 4, (ii) the number and kind of shares of Stock by which annual
per-person Award limitations are measured under Section 5, (iii) the number and
kind of shares of Stock subject to or deliverable in respect of outstanding
Awards, (iv) any performance condition based on stock price and (v) the exercise
price, grant price or purchase price relating to any Award or, if deemed
appropriate, the Committee may make provision for a payment of cash or property
to the holder of an outstanding Option (subject to Section 10(k)). In addition,
the Committee is authorized to make adjustments in the terms and conditions of,
and the criteria included in, Awards (including Performance Awards and
performance goals and any hypothetical funding pool relating thereto) in
recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence, as well as acquisitions and
dispositions of businesses and assets) affecting the Company, any subsidiary or
affiliate or other business unit, or the financial statements of the Company or
any subsidiary or affiliate, or in response to changes in applicable laws,
regulations, accounting principles, tax rates and regulations or business
conditions or in view of the Committee's assessment of the business strategy of
the Company, any subsidiary or affiliate or business unit thereof, performance
of comparable organizations, economic and business conditions, personal
performance of a Participant, and any other circumstances deemed relevant;
provided that no such adjustment shall be authorized or made if and to the
extent that the existence of such authority (i) would cause Options, SARs, or
Performance Awards granted under the Plan to Participants designated by the
Committee as Covered Employees and intended to qualify as "performance-based
compensation" under Code Section 162(m) and regulations thereunder to otherwise
fail to qualify as "performance-based compensation" under Code Section 162(m)
and regulations thereunder, or (ii) would cause the Committee to be deemed to
have authority to change the targets, within the meaning of Treasury Regulation
§ 1.162-27(e)(4)(vi), under the performance goals relating to Options or SARs
granted to Covered Employees and intended to qualify as "performance-based
compensation" under Code Section 162(m) and regulations thereunder. In
furtherance of the foregoing, in the event of an “equity restructuring” as
defined in FAS 123R which affects the Stock, a Participant shall have a legal
right to an adjustment to the Participant’s Award which shall preserve without
enlarging the value of the Award, with the manner of such adjustment to be
determined by the Committee in its discretion, and subject to any limitation on
this right set forth in the applicable Award agreement. Other provisions of this
Section 10(c) notwithstanding, in connection with any transaction in which Stock
will be cancelled or exchanged for consideration, the value of an Award to be
preserved shall be based on the value of the consideration to be received by a
holder of a share of Stock immediately before the transaction.

          (d)     Tax Provisions.

     (i)     Withholding. The Company and any subsidiary or affiliate is
authorized to withhold from any Award granted, any payment relating to an Award
under the Plan, including from a distribution of Stock, or any payroll or other
payment to a Participant, amounts of withholding and other taxes due or
potentially payable in connection with any transaction involving an Award, and
to take such other action as the Committee may deem advisable to enable the
Company and Participants to satisfy obligations for the payment of withholding
taxes and other tax obligations relating to any Award. This authority shall
include authority to withhold or receive Stock or other property and to make
cash payments in respect thereof in satisfaction of a Participant's withholding
obligations, either on a mandatory or elective basis in the discretion of the
Committee, or in satisfaction of other tax obligations. Other provisions of the
Plan notwithstanding, only the minimum amount of Stock deliverable in connection
with an Award necessary to satisfy statutory withholding requirements will be
withheld, unless withholding of any additional amount of Stock will not result
in additional accounting expense to the Company.

     (ii)     Required Consent to and Notification of Code Section 83(b)
Election. No election under Section 83(b) of the Code (to include in gross
income in the year of transfer the amounts specified in Code Section 83(b)) or
under a similar provision of the laws of a jurisdiction outside the United
States may be made unless expressly permitted by the terms of the Award document
or by action of the Committee in writing prior to the making of such election.
In any case in which a Participant is permitted to make such an election in
connection with an Award, the Participant shall notify the Company of such
election within ten days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to regulations issued under Code Section 83(b) or
other applicable provision.

     (iii)     Requirement of Notification Upon Disqualifying Disposition Under
Code Section 421(b). If any Participant shall make any disposition of shares of
Stock delivered pursuant to the exercise of an ISO under the circumstances
described in Code Section 421(b) (i.e., a disqualifying disposition), such
Participant shall notify the Company of such disposition within ten days
thereof.

--------------------------------------------------------------------------------

          (e)     Changes to the Plan. The Board may amend, suspend or terminate
the Plan or the Committee’s authority to grant Awards under the Plan without the
consent of stockholders or Participants; provided, however, that any amendment
to the Plan shall be submitted to the Company’s stockholders for approval not
later than the earliest annual meeting for which the record date is at or after
the date of such Board action if such stockholder approval is required by any
federal or state law or regulation or Nasdaq Marketplace Rules or any other
stock exchange or automated quotation system on which the Stock may then be
listed or quoted, or if such amendment would materially increase the number of
shares reserved for issuance and delivery under the Plan, and the Board may
otherwise, in its discretion, determine to submit other amendments to the Plan
to stockholders for approval. The Committee is authorized to amend outstanding
awards, except as limited by the Plan. The Board and Committee may not amend
outstanding Awards (including by means of an amendment to the Plan) without the
consent of an affected Participant if such an amendment would materially and
adversely affect the rights of such Participant with respect to the outstanding
Award (for this purpose, actions that alter the timing of federal income
taxation of a Participant will not be deemed material unless such action results
in an income tax penalty on the Participant, and any discretion that is reserved
by the Board or Committee with respect to an Award is unaffected by this
provision). Without the approval of stockholders, the Committee will not amend
or replace previously granted Options or SARs in a transaction that constitutes
a “repricing,” which for this purpose means any of the following or any other
action that has the same effect:

 * Lowering the exercise price of an option or SAR after it is granted;
    
 * Any other action that is treated as a repricing under generally accepted
   accounting principles; and
    
 * Canceling an option or SAR at a time when its exercise price exceeds the fair
   market value of the underlying Stock, in exchange for another option or SAR,
   restricted stock, other equity, cash or other property;

provided, however, that the foregoing transactions shall not be deemed a
repricing if pursuant to an adjustment authorized under Section 10(c). With
regard to other terms of Awards, the authority of the Committee to waive or
modify an Award term after the Award has been granted does not permit waiver or
modification of a term that would be mandatory under the Plan for any Award
newly granted at the date of the waiver or modification.

          (f)     Right of Setoff. The Company or any subsidiary or affiliate
may, to the extent permitted by applicable law, deduct from and set off against
any amounts the Company or a subsidiary or affiliate may owe to the Participant
from time to time, including amounts payable in connection with any Award, owed
as wages, fringe benefits, or other compensation owed to the Participant, such
amounts as may be owed by the Participant to the Company, including but not
limited to amounts owed under Section 9, although the Participant shall remain
liable for any part of the Participant’s payment obligation not satisfied
through such deduction and setoff. By accepting any Award granted hereunder, the
Participant agrees to any deduction or setoff under this Section 10(f).

          (g)     Unfunded Status of Awards; Creation of Trusts. The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant or
obligation to deliver Stock pursuant to an Award, nothing contained in the Plan
or any Award shall give any such Participant any rights that are greater than
those of a general creditor of the Company; provided that the Committee may
authorize the creation of trusts and deposit therein cash, Stock, other Awards
or other property, or make other arrangements to meet the Company’s obligations
under the Plan. Such trusts or other arrangements shall be consistent with the
“unfunded” status of the Plan unless the Committee otherwise determines with the
consent of each affected Participant.

          (h)     Nonexclusivity of the Plan. Neither the adoption of the Plan
by the Board nor its submission to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements, apart from the
Plan, as it may deem desirable, including incentive arrangements and awards
which do not qualify under Code Section 162(m), and such other arrangements may
be either applicable generally or only in specific cases.

          (i)     Payments in the Event of Forfeitures; Fractional Shares.
Unless otherwise determined by the Committee, in the event of a forfeiture of an
Award with respect to which a Participant paid cash consideration, the
Participant shall be repaid the amount of such cash consideration. No fractional
shares of Stock shall be issued or delivered pursuant to the Plan or any Award.
The Committee shall determine whether cash, other Awards or other property shall
be issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated. 

--------------------------------------------------------------------------------

          (j)     Compliance with Code Section 162(m). It is the intent of the
Company that Options and SARs granted to Covered Employees and other Awards
designated as Awards to Covered Employees subject to Section 7 shall constitute
qualified “performance-based compensation” within the meaning of Code Section
162(m) and regulations thereunder, unless otherwise determined by the Committee
at the time of allocation of an Award. Accordingly, the terms of Sections 7(b),
(c), and (d), including the definitions of Covered Employee and other terms used
therein, shall be interpreted in a manner consistent with Code Section 162(m)
and regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee as likely to be a Covered Employee with respect to a specified fiscal
year. If any provision of the Plan or any Award document relating to a
Performance Award that is designated as intended to comply with Code Section
162(m) does not comply or is inconsistent with the requirements of Code Section
162(m) or regulations thereunder, such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person
discretion to increase the amount of compensation otherwise payable in
connection with any such Award upon attainment of the applicable performance
objectives.

          (k)     Certain Limitations on Awards to Ensure Compliance with
Section 409A.

     (i)     409A Awards and Deferrals. Other provisions of the Plan
notwithstanding, the terms of any 409A Award (which for this purpose means only
such an Award held by an employee subject to United States federal income tax),
including any authority of the Company and rights of the Participant with
respect to the 409A Award, shall be limited to those terms permitted under
Section 409A, and any terms not permitted under Section 409A shall be
automatically modified and limited to the extent necessary to conform with
Section 409A. The following rules will apply to 409A Awards:
 

(A) If a Participant is permitted to elect to defer an Award or any payment
under an Award, such election will be permitted only at times in compliance with
Section 409A (including transition rules thereunder);   (B)       The Committee
may, in its discretion, require or permit on an elective basis a change in the
distribution terms applicable to 409A Awards (and Non-409A Awards that qualify
for the short-term deferral exemption under Section 409A) during 2007 in
accordance with, and to the fullest extent permitted by, Proposed Treasury
Regulation § 1.409A (including Preamble § XI.C) and IRS Notices 2005-1 and 2006-
79, and at any time in accordance with Section 409A and regulations thereunder.
The Plan administrators are authorized to modify any such outstanding Awards to
permit election of different deferral periods provided that any such
modifications may not otherwise increase the benefits to Participants or the
costs of such Awards to the Company (aside from administrative costs and costs
relating to the timing of tax deductions);   (C) The Company shall have no
authority to accelerate distributions relating to 409A Awards in excess of the
authority permitted under Section 409A;   (D) Any distribution of a 409A Award
triggered by a Participant’s termination of employment and intended to qualify
under Section 409A(a)(2)(A)(i) shall be made only at the time that the
Participant has had a “separation from service” within the meaning of Section
409A(a)(2)(A)(i) (or earlier at such time, after a termination of employment,
that there occurs another event triggering a distribution under the Plan or the
applicable Award agreement in compliance with Section 409A);   (E) Any
distribution of a 409A Award subject to Section 409A(a)(2)(A)(i) that would be
made within six months following a separation from service of a “Specified
Employee” (or “key employee”) as defined under Section 409A(a)(2)(B)(i) shall
instead occur at the expiration of the six-month period under Section
409A(a)(2)(B)(i). In the case of installments, this delay shall not affect the
timing of any installment otherwise payable after the six-month delay period;  
(F) In the case of any distribution of a 409A Award, if the timing of such
distribution is not otherwise specified in the Plan or an Award agreement or
other governing document, the distribution shall be made not later than 75 days
after the date at which the settlement of the Award is specified to occur;

 


--------------------------------------------------------------------------------





(G)       If any portion of an Award that is scheduled to vest at a single
specified date (a vesting “tranche”) is partly deemed a 409A Award and partly
deemed exempt from Section 409A (as a short-term deferral or otherwise), the
time of settlement of the entire tranche will be governed by the distribution
rules applicable to the 409A Award (except to the extent that this rule cannot
apply to a distribution that would otherwise occur in 2007); and   (H) The rules
applicable to 409A Awards under this Section 10(k)(i) constitute further
restrictions on terms of Awards set forth elsewhere in this Plan. Thus, for
example, a 409A Option/SAR shall be subject to restrictions, including
restrictions on rights otherwise specified in Section 6(b) or 6(c), in order
that such Award shall not result in constructive receipt of income before
exercise or tax penalties under Section 409A.

     (ii)     Rules Applicable to Non-409A Options/SARs. With respect to
Non-409A Options/ SARs, in applying Code Sections 1563(a)(1), (2) and (3) for
purposes of determining a controlled group of corporations under Code Section
414(b), the language “at least 20 percent” shall be used instead of “at least 80
percent” at each place it appears in Sections 1563(a)(1), (2) and (3), and in
applying Treasury Regulation § 1.414(c)-2 (or any successor provision) for
purposes of determining trades or businesses (whether or not incorporated) that
are under common control for purposes of Section 414(c), the language “at least
20 percent” shall be used instead of “at least 80 percent” at each place it
appears in Treasury Regulation §1.414(c)-2.

     (iii)     Distributions Upon Vesting. In the case of any Award providing
for a distribution upon the lapse of a risk of forfeiture, if the timing of such
distribution is not otherwise specified in the Plan or an Award agreement or
other governing document, the distribution shall be made not later than March 15
of the year following the year in which the risk of forfeiture lapsed.

     (iv)     Scope and Application of this Provision. For purposes of this
Section 10(k), references to a term or event (including any authority or right
of the Company or a Participant) being “permitted” under Section 409A mean that
the term or event will not cause the Participant to be deemed to be in
constructive receipt of compensation relating to the 409A Award prior to the
distribution of cash, shares or other property or to be liable for payment of
interest or a tax penalty under Section 409A.

          (l)     Governing Law. The validity, construction, and effect of the
Plan, any rules and regulations relating to the Plan and any Award document
shall be determined in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of laws, and applicable
provisions of federal law.

          (m)     Awards to Participants Outside the United States. The
Committee may modify the terms of any Award under the Plan made to or held by a
Participant who is then resident or primarily employed outside of the United
States, or establish one or more sub-plans for such Participants, in any manner
deemed by the Committee to be necessary or appropriate in order that such Award
shall conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this Section 10(m) in a manner that is inconsistent with
the express terms of the Plan, so long as such modifications will not contravene
any applicable law or regulation or result in actual liability under Section
16(b) for the Participant whose Award is modified.

          (n)     Limitation on Rights Conferred under Plan. Neither the Plan
nor any action taken hereunder shall be construed as (i) giving any Eligible
Person or Participant the right to continue as an Eligible Person or Participant
or in the employ or service of the Company or a subsidiary or affiliate, (ii)
interfering in any way with the right of the Company or a subsidiary or
affiliate to terminate any Eligible Person’s or Participant’s employment or
service at any time (subject to the terms and provisions of any separate written
agreements), (iii) giving an Eligible Person or Participant any claim to be
granted any Award under the Plan or to be treated uniformly with other
Participants and employees, or (iv) conferring on a Participant any of the
rights of a stockholder of the Company unless and until the Participant is duly
issued or transferred shares of Stock in accordance with the terms of an Award
or an Option or SAR is duly exercised. Except as expressly provided in the Plan
and an Award document, neither the Plan nor any Award document shall confer on
any person other than the Company and the Participant any rights or remedies
thereunder. Any Award shall not be deemed compensation for purposes of computing
benefits under any retirement plan of the Company or any subsidiary or affiliate
and shall not affect any benefits under any other benefit plan at any time in
effect under which the availability or amount of benefits is related to the
level of compensation (unless required by any such other plan or arrangement
with specific reference to Awards under this Plan).

--------------------------------------------------------------------------------

          (o)     Severability. If any of the provisions of this Plan or any
Award document is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions shall not be affected thereby; provided, that, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder. No rule of strict construction shall be applied
against the Company, the Committee, or any other person in the interpretation of
any terms of the Plan, Award, or agreement or other document relating thereto.

          (p)     Plan Effective Date and Termination. The Plan shall become
effective if, and at such time as, the stockholders of the Company have approved
it by the affirmative votes of the holders of a majority of the voting
securities of the Company present, or represented, and entitled to vote on the
subject matter at a duly held meeting of stockholders, which shall be the
Effective Date. Upon such approval of the Plan by the stockholders of the
Company, no further awards shall be granted under the Preexisting Plans, but any
outstanding awards under the Preexisting Plans shall continue in accordance with
their terms (and any authority to amend those awards will continue under the
Preexisting Plans). Unless earlier terminated by action of the Board of
Directors, the authority of the Committee to make grants under the Plan shall
terminate on the date that is ten years after the latest date upon which
stockholders of the Company have approved the Plan, and the Plan will remain in
effect until such time as no Stock remains available for delivery under the Plan
and the Company has no further rights or obligations under the Plan with respect
to outstanding Awards under the Plan.

--------------------------------------------------------------------------------